DETAILED ACTION
Allowable Subject Matter
Claim 9 is allowed. The following is an examiner’s statement of reasons for allowance: Claim 9 recites the unique feature of the hearing device being configured such that, as the vibrator rotates, a distance between another end of the vibrator and the temple tip changes, and as the distance increases, the vibrator comes into contact with an auricle cartilage from behind an auricle of the user and a pressing force with which the vibrator is kept in contact with the auricle cartilage increases. The closest prior art, Liu et al., U.S. Publication No. 2020/0344542 (Liu) discloses a hearing device comprising a vibrator [20] fitted to or unitarily formed with a temple tip [322] such that the vibrator [20] is kept in contact with an auricle cartilage from behind an auricle of the user (para. 0066), and a pressing force with which the vibrator [20] is kept in contact with the auricle cartilage (an elastic member [45] applies a force to the a supportive member [44] of the vibrator [20]; para. 0181; to fit the vibrator to the back of the user’s auricle; para. 0187). However, the pressing force of Liu does not increase as the distance increases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653